*90ORDER
PER CURIAM:
In 2009, Humberto Armendariz was found guilty, following a jury trial, of second-degree assault and armed criminal action in connection with the stabbing of Guillermo Sanchez on September 7, 2007. Armendariz filed a motion for post-conviction relief under Supreme Court Rule 29.15, arguing that his trial counsel was ineffective because she did not present evidence at his sentencing hearing that he claims would have tended to mitigate his sentence. The motion court denied relief following an evidentiary hearing. Armen-dariz appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).